Exhibit 10.45

 

THE 2004 AMPHENOL EXECUTIVE INCENTIVE PLAN

 

1.                                      
Purpose.                                                 Amphenol Corporation
(the “Company”) has established the 2004 Amphenol Executive Incentive Plan (the
“Executive Incentive Plan”) to provide incentive compensation in the form of
cash bonus incentive award (“Award”) to eligible Employees.  The Executive
Incentive Plan is effective as of January 1, 2004.

 

2.                                       Administration.             The
Executive Incentive Plan will be administered by a committee consisting of
individuals appointed to serve by the Board of Directors of the Company (the
“Committee”).  The Committee shall have the power, right and duty to interpret,
construe and administer the provisions of the Executive Incentive Plan.  All
decisions, actions or interpretations of the Committee, including decisions,
actions or interpretations regarding eligibility to participate and grant of
Awards, shall be final, conclusive and binding upon all of the parties.  The
Company shall indemnify and hold harmless the Committee and its members against
all claims, liabilities, fines and penalties and all expenses reasonably
incurred by or imposed upon the Committee or any of its members (including, but
not limited to, reasonable attorney’s fees) which arise as a result of the its
or their good faith actions or failure to act in connection with the operation
and administration of the Executive Incentive Plan to the extent lawfully
allowable and to the extent that such claims, liabilities, fines, penalties or
expenses are not paid for by liability insurance purchased or paid for by the
Company and are not due to willful misconduct.  The Company shall pay all costs
of Executive Incentive Plan administration.

 

3.                                       Calculation of Incentive
Awards.                 Eligible Employees of the Company, including the top
five highly compensated Employees will have awards under the Executive Incentive
Plan based on a formula that includes performance against budget, year-over-year
improvement, balance sheet management and overall Company performance.  Such
formula will be applied against a target bonus which is expressed as a fixed
percentage of base salary.  The maximum payment to an eligible employee is for
any performance period two times the target bonus.  The maximum award the Chief
Executive Officer may receive for any performance period is $4.0 million.  The
performance period will be the fiscal year of the Company.  The Committee may
increase or decrease the performance targets if there have been extraordinary
occurrences not anticipated when the performance formula was established.  The
Committee has sole discretion to determine when such an adjustment should be
made.

 

4.                                      
Employee.                                         Subject to such additional
limitations or restrictions as the Committee may impose, the term “Employee”
shall mean persons who are employed by the Company and its subsidiaries.

 

5.                                       Cash Bonus Incentive
Award.                                Awards are intended to provide payment of
additional compensation to an Employee as determined by the Committee in its
sole discretion.  The Committee may grant Awards to Employees only.  Any Award
shall be paid as soon as practicable upon the Committee’s determination to make
such Award.  All Awards shall be paid in cash in the local currency of the
Employee.

 

1

--------------------------------------------------------------------------------


 

6.                                       Unfunded Plan; No Interest in Company
Assets.                              No Employee or other person shall have any
right, title or interest in any Award prior to the payment thereof or in any
property of the Company.  All Awards shall be paid from the general assets of
the Company.  To the extent that any Employee, former Employee, or any other
person acquires a right to receive an Award or payment of an Award under the
Executive Incentive Plan, such right shall be no greater than the right of a
general unsecured creditor of the Company.  Nothing contained in the Executive
Incentive Plan, and no actions taken in operation of the Executive Incentive
Plan, shall create or be construed to create a trust of any kind, require the
segregation or set aside of any funds or other property for the purposes of
paying any amounts under the Executive Incentive Plan or create a fiduciary
relationship between the Company and any Employee, former Employee or any other
person.

 

7.                                       No Alienation of Benefits.     Except
as otherwise determined by the Committee, with the exception of transfer by will
or the laws of descent and distribution, Awards shall not be assignable or
transferable, either voluntarily or involuntarily, and, during the lifetime of
the Employee, payment of an Award shall be made only to the Employee.

 

8.                                       Withholding for
Taxes.                     Notwithstanding any other provision of the Executive
Incentive Plan, the Company reserves the right to withhold from any Award such
amount or amounts as may by required for purposes of complying with the tax
withholding provisions of the Internal Revenue Code of 1986, as amended, any
state’s income tax act or any applicable similar local, foreign or other laws.

 

9.                                       Amendment and
Termination.                                  The Committee has the right to
amend, suspend, modify or terminate the Executive Incentive Plan in whole or in
part and for any reason and without the consent of the Employees.  Any
amendment, suspension, modification or termination of any provision of the
Executive Incentive Plan may be made retroactively.  Notwithstanding the prior
sentences, no amendment, suspension, modification or termination of the
Executive Incentive Plan shall change the terms and conditions of any Award to
which an Employee has otherwise become entitled under the provisions of the
Executive Incentive Plan without the Employee’s consent.

 

10.                                 Governing Law.            The Executive
Incentive Plan shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to principles of conflict of laws.

 

11.                                 Non-ERISA Plan.    The Executive Incentive
Plan is intended to be a cash bonus plan and is not intended to be an employee
benefit plan subject to the Employee Retirement Income Security Act of 1974, as
amended.

 

12.                                 No Right to Continued
Employment.                                               Nothing contained in
the Executive Incentive Plan shall be construed as a contract of employment
between the Company and any Employee, or as a right of any Employee to be
continued in the employment of the Company or any Subsidiary, or as a limitation
of the rights of the Company or any Subsidiary to discharge any of its
Employees, with or without cause, or as to affect or enlarge the employment
rights, if any, of any Employee.

 

D-2

--------------------------------------------------------------------------------